Order entered November 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01203-CV

                            RHONDA JEAN FULLER, Appellant

                                                V.

                            JOHN SCOTT DEFRANCO, Appellee

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-18-0724

                                            ORDER
       Before the Court are appellant’s October 28, 2019 motion for extension of time to file her

notice of appeal and appellee’s November 1, 2019 response. We GRANT the motion and deem

the notice of appeal filed September 24, 2019 timely for jurisdictional purposes.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE